  Case 1:20-cr-10025-STA Document 84 Filed 04/12/21 Page 1 of 2                       PageID 162




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )           NO. 1:20-cr-10025-3-STA
                                               )
ANTHONY JAMES                                  )
BERMUDEZ, JR.,                                 )
                                               )
                Defendant.                     )


       ORDER DENYING PRO SE MOTION AND SETTING STATUS CONFERENCE

      On March 11, 2021, the Magistrate Judge entered an order revoking the bond of Defendant

Anthony James Bermudez, Jr. (ECF No. 80.) On April 9, 2021, Defendant sent a letter to the

Court, which will be construed as a pro se motion for bond. (ECF No. 83.) The motion is DENIED

because Defendant is currently represented by counsel and, thus, cannot file motions pro se. See

28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel ....”); see also United States v. Toufaili, 2011 WL 318125, at *1

(E.D. Mich. Jan. 31, 2011) (reiterating that a criminal defendant is not entitled to represent himself

while simultaneously represented by counsel and citing cases that a party may choose either to

represent himself or to appear through an attorney).

      In his motion, Defendant mentions that he is represented by “Mr. Shipley.” However, no one

by that name has made an appearance on behalf of Defendant. Instead, Attorney Marcus Lipham

has filed a notice of appearance (ECF No. 78) but does not state that he has been retained to

represent Defendant. Attorney Taurus M. Bailey was appointed to represent Defendant on April
  Case 1:20-cr-10025-STA Document 84 Filed 04/12/21 Page 2 of 2                       PageID 163




2, 2020, pursuant to the Criminal Justice Act. (ECF No. 16.) Attorney Bailey has not filed a

motion to withdraw as of this date.

     Further complicating this matter, which is set for trial on April 19, 2021, is that Dontarious

Davel Sales, one of Defendant’s co-defendants, has asked for and received a continuance of that

trial date. (EC No. 82.) His trial has been continued until October 12, 2021. It is expected that

Kendall Early Southall, Jr., another co-defendant, will also seek a continuance of the April 19,

2021 trial date. Defendant Bermudez states that he has calculated his sentence if he is found guilty

and will soon serve all the time to which he could be sentenced. He asks the Court to be aware of

the time sensitivity of his appearing in Court to either plead guilty or be tried. Because of this time

sensitivity and the need to ascertain who is actually representing Defendant, the trial date of April

19, 2021, will be converted to a status conference at which all the attorneys in this matter, including

both Attorney Lipham and Bailey, as well as the attorneys for Defendants Sales and Southall, will

be expected to appear.

     IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE


                                               Date: April 12, 2021
